Title: From George Washington to the Board of War, 27 February 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 27th Feby 1780.
          
          I have been honored with yours of the 22d accompanied by the Returns of sundry of the additional and detached Corps,

from which, and from those which I had been enabled to collect in and near the Army I have furnished the respective States with a tolerably accurate account of the deficiencies of their Quotas. I have informed them, that should any more Men appear to their Credit upon a full collection of all the returns, they shall without loss of time be made acquainted with their number.
          With respect to Lt Colo. Conolly, I should think he might as well remain in his present situation untill the result of the proposed meeting of Comms. to settle an exchange of prisoners is known. I am informed that I may very soon expect an answer, to my letter on that subject, which went by the Gentlemen who came out with terms. Should this Business be again interrupted, I would then wish the Board to determine upon the propriety of permitting Colo. Conolly to go into New York upon parole—As there is something in his case different from common prisoners of War, I have never considered him as under my direction.
        